NUMBER 13-09-00294-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE ARLEN RAY TENBERG



On Petition for Writ of Mandamus.



MEMORANDUM OPINION

Before Justices Rodriguez, Garza, and Vela

Per Curiam Memorandum Opinion (1)


 Relator, Arlen Ray Tenberg, pro se, filed a petition for writ of mandamus in the
above cause on June 1, 2009, contending that the trial court abused its discretion in
denying relator's motion for a nunc pro tunc judgment.  Mandamus relief may be granted
if the relator shows that:  (1) the act sought to be compelled is purely ministerial; and (2)
there is no adequate remedy at law.  See Deleon v. Dist. Clerk, 187 S.W.3d 473, 474 (Tex.
Crim. App. 2006) (orig. proceeding).  The relator must have a "clear right" to the relief
sought and the merits of the relief sought must be "beyond dispute."  See id.  "The
requirement of a clear legal right necessitates that the law plainly describes the duty to be
performed such that there is no room for the exercise of discretion."  See id. 
	The Court, having examined and fully considered the petition for writ of mandamus,
is of the opinion that relator has not shown himself entitled to the relief sought. 
Accordingly, the petition for writ of mandamus is  DENIED.  See Tex. R. App. P. 52.8(a). 




								PER CURIAM


Do not publish.  See Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered and filed
this 3rd day of June, 2009.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but is not
required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).